Order entered November 28, 2016




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00496-CV

                            JAMES MARK DUNNE, Appellant

                                                V.

  BRINKER TEXAS, INC., CHILI'S BEVERAGE COMPANY, INC., AND BRINKER
INTERNATIONAL PAYROLL COMPANY, L.P., D/B/A CHILI'S GRILL & BAR, AND
                        LOIS AHLGRIM, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-13853

                                          ORDER
       We GRANT appellees’ November 22, 2016 unopposed third motion for extension of

time to file their brief and extend the time to DECEMBER 2, 2016. No further extensions will

be granted absent extenuating circumstances.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE